Citation Nr: 0029407	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  95-00 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to the assignment of a rating in excess of 10 
percent for  patellofemoral syndrome of the right knee.  

2.  Entitlement to the assignment of a rating in excess of 10 
percent for patellofemoral syndrome of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1992 to August 
1992.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1993 rating decision of the Washington, 
DC, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection and assigned 
10 percent ratings for right and left patellofemoral 
syndrome, effective from August 13, 1992.  The veteran 
appeals for the assignment of a rating in excess of 10 
percent for each knee disability.  During the pendency of 
these appeals, the veteran relocated to Minnesota, and the 
St. Paul RO has jurisdiction over the claims currently on 
appeal.  

The record indicates that in a VA Form 9 (substantive 
appeal), which was submitted in 1994, the veteran requested a 
hearing before the Board at VA's Central Office (CO) in 
conjunction with the claims on appeal.  A CO hearing before 
the Board was scheduled for October 23, 1999, and the veteran 
was notified of the date and time of the hearing at his 
latest address of record.  The veteran failed to report for 
that hearing and there is no indication in the record as to 
the reasons therefor.  Furthermore, there is no indication 
that the hearing notification was returned as undeliverable.  
As such, the Board has construed the veteran's failure to 
appear as a withdrawal of his hearing request.  Accordingly, 
it is found that no further action is required with regard to 
a hearing.  

The instant claims were previously remanded by the Board in 
May 1997, for the purpose of additional evidentiary 
development.  Having reviewed the record, the Board is 
satisfied that the specified development has been completed 
to the extent possible and that the instant claims are ready 
for appellate adjudication.  






FINDINGS OF FACT

The veteran's knee disabilities are manifested by pain, to 
include pain on motion, with normal extension and slight 
limitation of flexion, but these is no objective medical 
evidence of any instability, locking, or subluxation of 
either knee, nor is there medical evidence of flexion of 
either knee limited to less than 45 degrees, with 
consideration of pain, fatigue, and weakness.


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of an 
evaluation in excess of 10 percent disabling have not been 
met for patellofemoral syndrome of the right knee.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.40, 4.45, 4.71, Diagnostic Codes 5257, 5260, 5261 
(2000).  

2.  The schedular criteria for the assignment of an 
evaluation in excess of 10 percent disabling have not been 
met for patellofemoral syndrome of the left knee.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 
38 C.F.R.§§ 4.40, 4.45, 4.71, Diagnostic Codes 5257, 5260, 
5261 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that higher evaluations are warranted 
for his service-connected knee disabilities.  

The Board observes that, during the pendency of this appeal, 
the provisions of 38 U.S.C.A. § 5107, which concern the VA's 
duty to assist a claimant with the development of facts 
pertinent to his claim, have been substantially revised.  
Generally, when the laws or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
revised version of this statute contains no "well-grounded 
claim" requirement and instead requires more generally that 
the VA assist a claimant with the development of facts 
pertinent to his or her claim.  See H.R. 4205, The Floyd D. 
Spence National Defense Authorization Act for FY 2001, Title 
XVI, Subtitle B, § 1611 (October 30, 2000).  

The Board finds that this revision is more favorable to the 
claimant than the prior provisions of 38 U.S.C.A. § 5107 
(West 1991) and is therefore applicable under Karnas.  The 
record indicates that the veteran has been afforded several 
VA examinations in conjunction with the claims on appeal and 
that available outpatient treatment records have been 
associated with the claims folder.  The record does not 
indicate the need to obtain any additional pertinent records, 
and it is apparent that all relevant facts have been properly 
developed.  Thus, the Board finds that the duty to assist the 
veteran in the development of facts pertinent to his claim, 
as specified in the revised version of  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000), has been satisfied.  

The claims on appeal arise from the initial grant of service 
connection and assignment of a disability rating.  In a claim 
of disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found. 
Fenderson v. West, 12 Vet. App. 119 (1999).   Here, the 
veteran appeals for the assignment of a rating in excess of 
10 percent for each knee disability from August 13, 1992.  In 
reaching a determination regarding the issues on appeal, the 
Board has found that staged evaluations are not for 
application, as the disabilities have not changed 
significantly during the appeal period and uniform 
evaluations are therefore appropriate.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(2000).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (2000) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (2000).

In evaluating service-connected disabilities, the Board 
attempts to identify the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.2, 4.10 (2000).  When 
all the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  See also 
DeLuca v. Brown, 8 Vet.App. 202 (1995). 

In June 1993, service connection was granted for bilateral 
patellofemoral syndrome, with the assignment of separate 10 
percent evaluations for the right knee and the left knee 
under Diagnostic Code 5257.  Diagnostic Code 5257 pertains to 
knee, other impairment of, and provides disability 
evaluations based on objective evidence of recurrent or 
lateral instability which is slight (10 percent disabling); 
moderate (20 percent disabling); or severe (30 percent 
disabling).  
Service medical records show treatment for knee pain and a 
diagnosis of bilateral patellofemoral syndrome (PFS).  A July 
1992 physical therapy consultation report shows that 
objective findings included marked tenderness with palpation, 
crepitus with active range of motion, and an antalgic gait 
because of decrease in flexion.  No laxity was noted.  When 
seen for follow-up in August 1992, examination was positive 
for patellar tendon tenderness bilaterally, apprehension, and 
inferior patellar joint tenderness.  An assessment of 
unresolved patellar tendinitis and PFS, bilaterally, is 
shown.  

On VA examination in December 1992, the veteran complained of 
daily and chronic knee pain, moderate to severe in degree, 
with episodes of exacerbation.  He indicated that this pain 
was aggravated by walking.  Objective findings included 
positive patella grinding bilaterally, and both positive and 
negative apprehension tests, bilaterally.  There was also 
bilateral joint space tenderness but no swelling or  
deformity of the knees.  There was a question of laxity on 
the right lateral collateral ligament.  Anterior and 
posterior drawer signs were negative bilaterally.  Range of 
motion was from zero degrees of extension to 125 degrees of 
flexion in both the right and the left knee.  The diagnoses 
were patellofemoral syndrome by examination, clinical 
chondromalacia patella, and rule-out arthritis.  X-rays were 
performed; it was noted that this was not expected to be a 
major finding.  With regard to function, it was noted that 
the veteran's activities had been limited and his exercise 
regimen had been severely altered because of this injury.  

In his 1993 notice of disagreement, the veteran indicated 
that his knees were worse now than a year before.  He 
reported that he walks with a limp and he lost his job 
because of his disability.  In a 1994 VA Form 9, the veteran 
indicated that he had to change from an active lifestyle of 
swimming, biking, walking, and running to an inactive 
lifestyle.  He complained of constant pain, aches, soreness, 
leg cramps, and locking up of his  knees.  

On VA examination in 1994, complaints included anterior knee 
pain which was worse with exercise, going up and down stairs, 
and with kneeling and bending.  He denied swelling, 
instability, or locking.  He also reported that extensive 
physical therapy and quadriceps strengthening had little 
benefit.  Examination of the right knee revealed no anatomic 
deformities.  There was no synovial swelling or instability 
of the right knee.  There was mild crepitus on range of 
motion and a moderate amount of patellofemoral compression 
tenderness and crepitus was noted.  Range of motion of the 
right knee revealed flexion of 130 degrees, with mild pain on 
end of range of motion.  Examination of the left knee 
revealed no anatomic deformities.  There was no synovial 
swelling and no instability.  There was a trace amount of 
crepitus on range of motion, and there was a moderate amount 
of patellofemoral compression tenderness and crepitus, 
slightly more so than on the right.  Range of motion of the 
left knee was from zero degrees of extension to 130 degrees 
of flexion.  There was no joint line tenderness in either 
knee.  The examiner provided a diagnosis of patellofemoral 
syndrome bilaterally, left greater than right.  

A VA outpatient treatment record, dated April 1997, shows 
that the veteran was assessed with bilateral knee pain upon 
complaining that he had such pain at 1 mile.  Objective 
clinical findings included no effusion, good range of motion, 
and stable knees.  

On VA examination in August 1997, the veteran complained of 
constant throbbing pains about the knees.  He reported that 
the pain increased with walking 25 to 30 minutes, bicycling, 
stooping, kneeling, cold and rainy weather, and on prolonged 
standing.  He described having pain on arising with 
associated swelling.  On examination, gait was good.  He had 
an extension lag on the right side of approximately 5 
degrees, and a trace of extension lag on the left side.  He 
had pain on full passive terminal extension of either knee, 
more so on the right than on the left.  He flexed each knee 
to approximately 160 degrees.  There was no instability, and 
there was no swelling, redness, increased warmth, or 
deformity.  He had bilateral retropatellar tenderness and 
some anterolateral joint tenderness on the right side.  
Hamstrings were tight, with approximately 10 degrees of 
contraction on the right compared to 15 degrees on the left.  
Impressions included:  1.  chondromalacia patellae, 
bilateral; and 2.  rheumatoid arthritis, by history.  

The examiner commented that there was no history or any 
findings of any cartilage dislocation of either joint.  There 
was no history or any physical evidence of locking of either 
joint, subluxation, nor any lateral instability.  It was 
noted that retropatellar tenderness was moderate, and the 
weakness and expected early fatigability was related to the 
pain about the knees.  There was no evidence of 
incoordination.  The examiner indicated that pain during 
flare-ups was moderate to severe, and at those times, the 
activity level was expected to be decreased to the extent 
that he might be able only to manage bed to bathroom type of 
activity, depending on the severity of the flare-ups.  The 
examiner indicated that any additional loss of motion of 
those times would be related to the intensity of the flare-
ups and could not be predicted with any degree of certainty.  

On VA examination in April 2000, the veteran complained of 
continued pain in both knees, particularly during cold 
weather.  He indicated that he could walk eight to ten blocks 
without too much difficulty, and he could walk up a flight of 
stairs.  He could sit for two hours and drive a car for two 
hours, but he could not stand for more than 10 minutes at a 
time without having considerable discomfort.  He could jog 
for a few minutes only.  He reported no swelling of his knee 
joints and that the knees did not lock or buckle at any time.  
He described brief spells where he was afraid his knees might 
possibly lock, but they never actually did.  There had been 
no swelling of either knee joint and the discomfort was not 
keeping him awake at night unless it was extremely cold. 

On physical examination, gait was essentially normal with 
minimal genu valgus formation.  There was no effusion at 
either knee joint.  The right knee measured 37.5 cm in 
circumference, and the left knee 37 cm.  The right thigh 
measured 50 cm, while the left thigh measured 49 cm.  The 
right calf measured 35.5 cm, and the left calf measured 36 
cm.  There was moderate tenderness at both medial joint 
spaces.  There was no subpatellar pain on pressure, and there 
was minimal pain on the right at the McMurray test while 
there was none on the left.  Lachman and drawer tests were 
negative.  There was no crepitation palpable.  Both knees 
could be flexed to 140 degrees and could be fully extended 
without discomfort.  No instability or subluxation was noted, 
and the lower legs were negative.  Pedal pulses were easily 
palpable bilaterally.  Knee and ankle reflexes were active 
and equal.  There was no peripheral edema.  Impressions 
included:  1.  patellofemoral syndrome, right and left knees, 
and 2.  negative x-ray findings, both knees.  The examiner 
commented that the Deluca orthopedic examination showed that 
pain could limit functional ability to a limited degree; 
could limit motion and could reduce additional range of 
motion on use by 40 degrees, and can cause some excess 
fatigability and incoordination.  

The April 2000 knee x-ray report shows that in both the right 
and the left knees, the joint spaces, bony structures, and 
soft tissues were normal.  An impression of normal knees is 
indicated.  

On review of the record, the Board has concluded that ratings 
in excess of 10 percent are not warranted for the veteran's 
service-connected knee disabilities.  As explained below, 
while there is some medical evidence of limitation of motion 
of both knees, with consideration of pain, fatigue, and 
weakness, such is not consistent with limitation of motion to 
a degree that would support a rating in excess of 10 percent 
under Code 5260 or 5261, and the relevant medical evidence 
does not show instability or subluxation of either knee so as 
to support a compensable rating under Code 5257.    

Diagnostic Code 5260 pertains to limitation of flexion of the 
leg, and Diagnostic Code 5261 pertains to limitation of 
extension of the leg.  However, a rating in excess of 10 
percent disabling under those criteria would require evidence 
that knee extension is limited to 15 degrees or more or that 
knee flexion is limited to 45 degrees or less.  According to 
Plate II, 38 C.F.R. § 4.71 (1999), normal range of motion of 
the knee is from 0 to 140 degrees.  During the appeals 
period, knee extension has been recorded as normal at zero 
degrees on every VA examination.   As knee extension has not 
been shown to be limited to 15 degrees or more, evaluations 
in excess of 10 percent disabling are not warranted for the 
right and left knee disabilities under Diagnostic Code 5261.  
In addition, bilateral knee flexion has been recorded as 125 
degrees (1992); 130 degrees (1994); 160 degrees (1997); and 
140 degrees (1999).  Thus, the evidence does not suggest that 
knee flexion is limited to 45 degrees or less, which is 
required for an evaluation in excess of 10 percent disabling 
under Diagnostic Code 5260.  

The Board has considered the assignment of higher ratings for 
the right and left knee disabilities on the basis of 
functional loss in light of 38 C.F.R. §§ 4.40, 4.45, and the 
holding in DeLuca, supra.  The record indicates that the 
veteran does experience functional loss as a result of his 
service-connected knee disabilities.  Specifically, he has 
complained of constant pain in both knees which is 
exacerbated by activities such as exercise, bending, 
stooping, and stairclimbing, and there is objective evidence 
of pain on range of motion.  On VA examinations in 1992 and 
1994, findings included crepitus with range of motion as well 
as patellofemoral compression and joint space tenderness.  
The 1997 VA examiner indicated that the veteran had weakness 
and expected early fatigability which was related to the pain 
which he had about the knees; that his pain during flare-ups 
would be moderate to severe; and that during flare-ups, the 
activity level was expected to be decreased to the extent 
that he might only be able to manage bed to bathroom type of 
activity.  The 2000 VA examiner indicated that pain could 
limit functional ability to a limited degree, and could limit 
motion, reduce additional range of motion on use by 40 
degrees, and could cause some excess fatigability and 
incoordination.  

Thus, there is evidence of limitation of motion, pain, 
weakness, excess fatigability, and incoordination which has 
been associated with the right and left knee disabilities and 
flare-ups thereof.  However, the Board does not find that the 
symptomatology in the right and the left knees is productive 
of a degree of functional impairment which would be 
equivalent to the next highest, or 20 percent rating level, 
for either knee.  Specifically, an additional loss of 40 
degrees of flexion would still fall far short of what is 
required (less than 45 degrees) for a rating in excess of 10 
percent under Code 5260.  On VA examinations in 1997 and 
2000, gait was normal, there was no swelling, redness, or 
increased warmth, and range of motion was full and normal 
with no discomfort.  In light of these findings, the Board is 
of the opinion that the overall degree of functional loss, to 
include the additional limitation occurring during flare-ups, 
is no more than 10 percent disabling in each knee.  In the 
Board's view, the assignment of separate 10 percent ratings 
for each knee (which equates to a 20 percent rating when 
considered in combination) is consistent with the degree of 
functional loss which is indicated by the objective findings 
and the veteran's subjective complaints.  Thus, it is found 
that no additional degree of functional loss is indicated and 
a higher evaluation is not warranted therefor.

During the appeal period, patellofemoral syndrome in the 
right and left knees has been productive of pain on range of 
motion, joint space and patellar compression tenderness, and 
crepitus, with functional limitation on flare-ups as noted in 
the preceding paragraphs.  In the Board's view, this 
symptomatology is consistent with the separate 10 percent 
ratings which are currently in effect for each knee.  

As to the question of other impairment of the knee, to 
include instability and subluxation (38 C.F.R. § 4.71a, Code 
5257), on initial post-service VA examination in 1992, there 
was a question of laxity on the right collateral ligament; 
however, anterior and posterior drawer signs were negative 
bilaterally.  All of the examination reports dated since that 
time, including the 1994, 1997, and 2000 VA examinations, 
have included findings of no instability in either knee.  On 
VA examination in 2000, the veteran reported that his knees 
did not lock or buckle at any time and the examiner made a 
specific finding that no instability or subluxation was 
noted.  Therefore, a separate rating of 10 percent is not 
warranted for either knee under Diagnostic Code 5257, as 
there is no evidence of subluxation or instability associated 
with the right and left knee disabilities.  

The Board has also considered the assignment of a higher 
rating under the additional criteria pertaining to evaluation 
of knee disorders.  Diagnostic Code 5258 provides a 20 
percent evaluation for dislocated cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.  
The April 1997 VA examiner made a specific finding that there 
was no history or any findings of cartilage dislocation in 
either joint.  Thus, there is no evidence of dislocated 
cartilage in either knee which would warrant the assignment 
of evaluations in excess of 10 percent disabling under 
Diagnostic Code 5258.  As the presence of arthritis has not 
been identified by x-ray, Diagnostic Code 5003 is not 
applicable.  
The Board also finds the disability picture is not so 
exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran's service-connected knee disabilities have 
resulted in frequent hospitalizations or caused marked 
interference in his employment.  Therefore, the Board finds 
that referral of the case an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) is not warranted. See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996).

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, evaluations in excess of 10 percent 
disabling are not warranted for patellofemoral syndrome in 
the right and left knees, since August 13, 1992. 


ORDER

The assignment of a rating in excess of 10 percent for 
patellofemoral syndrome of the right knee is denied.  

The assignment of a rating in excess of 10 percent for 
patellofemoral syndrome of the left knee is denied.  




		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 12 -




- 1 -


